Case 1:18-cv-07291-VSB-RWL Document 51 Filed 01/24/20 Page 1 of 2

DAVID LOPEZ

ATTORNEY AT LAW

 

171 EDGE OF WOODS ROAD
SOUTHAMPTON, NEW YORK 11968

 

MAILING ADDRESS:
P.O. BOX 323
SOUTHAMPTON, NEW YORK 11969-0323

 

January 24, 2020

TELEPHONE (631) 287-5520
FACSIMILE (631) 283-4735
E-MAIL DAVIDLOPEZESQ@AOL.COM

Hon. Robert W. Lehrburger
United States Magistrate Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: New Concept Energy, Inc. v. Gentile // 18 Civil 8896 — VSB-RWL
Avalon Holdings Corp. v. Gentile // 18 Civil 7291 -VSB-RWL

Your Honor:

I am one of Plaintiffs counsel in the above captioned matters and I appeared before you in open
court on January 22, 2010, at 2:30 P.M. for a status conference.

At the conclusion of that conference Your Honor ordered one of the Defendants in both cases,
Guy Gentile, to make himself available for oral deposition at some time prior to February 29,
2020, in New York City.

A docket entry was made on January 24, 2020, in the New Concept case, a copy of which
accompanies this letter. That docket entry bears no relation to the proceedings of January 22, in
that it resets deadlines that have long since passed, do not need resetting and does not address the
subject of the conference or the order Your Honor made from the bench. I suggest the docket
entry is in error and that two new ones, one for each case, will be needed. No docket entry has
yet been made in the Avalon Holdings case.

To clarify a point not made at the conference, there are two cases conjoined by relatedness.
They are not consolidated. Each Plaintiff is entitled to take Mr. Gentile’s deposition for up to
seven hours and two orders to that effect should be entered. Scheduling is a matter that counsel
to the parties should be able to work out for themselves to suit mutual convenience.

ery truly yours?
ve

DL/el
Ce: All Counsel via ECF
ee Case 1:18-CHOV2OBsy SB-FRVRALS- VSBBUA NeMtCS ker Fitedy0id. 24ale Page/ Ret Deadlines
Subject: Activity in Case 1:18-cv-08896-VSB-RWL New Concept Energy, Inc. y. Gentile et al

Set/Reset Deadlines
Date: 1/24/2020 8:17:51 AM Eastern Standard Time
From: NYSD_ECF_Pool@nysd.uscourts.gov
To: CourtMail@nysd.uscourts.gov

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this
e-mail because the mail box is unattended.

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees
apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not apply.

U.S. District Court
Southern District of New York
Notice of Electronic Filing

The following transaction was entered on 1/24/2020 at 8:17 AM EST and filed on 1/2/2020

 

Case Name: New Concept Energy, Inc. v. Gentile et al
Case Number: 1:18-cv-08896-VSB-RWL
Filer:

Document Number: No document attached
Docket Text:

Set/Reset Deadlines: Amended Pleadings due by 2/20/2020. Joinder of Parties due by
2/20/2020. (rro)

1:18-cv-08896-VSB-RWL Notice has been electronically mailed to:

David Lopez DavidLopezEsq@aol.com

 

Adam C. Ford aford@fordobrien.com, cmerante@fordobrien.com
Robert Seabrook Landy _rlandy@fordobrien.com, kjaskot@fordobrien.com
Miriam Deborah Tauber miriamtauberlaw@gmail.com

Danielle M. McLaughlin dmclaughlin@fordobrien.com

 

1:18-cv-08896-VSB-RWL Notice has been delivered by other means to:

davidlopezesq's mailbox 1/1
